DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/11/22 was filed after the mailing date of the RCE on 5/11/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-8 allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11, and 21 limit to a methods and device comprising multiple nodes of a communication system to receive user account information including a public key from the user, transmit to the nodes a first message that indicates the account information is correct base upon determining the user public key upon the account information is correct, and transmit to the nodes a second message that indicates the account information is not correct upon determining the account information is not correct, whereby count the total number of the first and second messages received from other nodes of the nodes and register the user public key in a public key list that stores public keys of users who have been allowed to participate in the communication system when the  total number exceeds a specified threshold and the first message is a majority with respect to the second message.
The previous rejection including the Atherton and Nurminen, et al. combination was overcome by the current amendments.  Further searching failed to disclose prior art that reads on the claim language of counting the total number of the first and second messages received from other nodes of the nodes and registering the user public key in a public key list that stores public keys of users who have been allowed to participate in the communication system when the  total number exceeds a specified threshold and the first message is a majority with respect to the second message. Therefore, none of the references alone or in combination disclose or suggest the invention of claims 1-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435